United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                   May 30, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 06-40811
                           Summary Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

JOSHUA PARKER,

                                      Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                       USDC No. 4:05-CR-104-6
                        --------------------

Before   DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

     Joshua Parker appeals the 151-month sentence imposed by the

district court following his guilty-plea conviction for

conspiracy to distribute methamphetamine.

     Parker argues that the district court’s determination of the

amount of methamphetamine attributable to him was clearly

erroneous because it was not based on information having a

sufficient indicia of reliability.

     The district court’s calculation of the quantity of drugs

involved in an offense is a factual determination that is

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-40811
                                  -2-

entitled to considerable deference and will be reversed only if

clearly erroneous.     United States v. Betancourt, 422 F.3d 240,

246 (5th Cir. 2005).    A factual finding is not clearly erroneous

if it is plausible in light of the record as a whole.       Id.   In

making the finding of the quantity of drugs attributable to a

defendant, the district court may consider any information that

has sufficient indicia of reliability to support its probable

accuracy.   Id. at 247; U.S.S.G. § 6A1.3(a).      Furthermore, as a

general rule, information in the presentence report is “presumed

reliable and may be adopted by the district court without further

inquiry if the defendant fails to demonstrate by competent

rebuttal evidence that the information is materially untrue,

inaccurate or unreliable.”     United States v. Carbajal, 290 F.3d

277, 287 (5th Cir. 2002).

     The district court did not clearly err in finding that

Parker was individually accountable for at least 500 grams of

methamphetamine.   After applying a conservative estimate to

Parker’s post-arrest admissions, the district court found that

Parker had acknowledged responsibility for 483 grams.      The

district court was not clearly erroneous in concluding that the

other reports about Parker provided by the PSR and Officer Frank

Saldivar’s testimony justified attributing at least 17 more grams

to him.   Betancourt, 422 F.3d at 246.      Parker did not adduce any

evidence to show that the district court clearly erred in

determining drug quantity for sentencing purposes or to undermine
                           No. 06-40811
                                -3-

the material truth of the information in the PSR.   United States

v. Posada-Rios, 158 F.3d 832, 878 (5th Cir. 1998); United States

v. De Jesus-Batres, 410 F.3d 154, 164 (5th Cir. 2005).

     Parker also argues that the district court erred in failing

to apply the standard of proof beyond a reasonable doubt to the

sentencing evidence.   As Parker was sentenced under an advisory

guidelines scheme following the issuance of United States v.

Booker, 543 U.S. 220 (2005), he has not shown plain error.     See

United States v. Mares, 402 F.3d 511, 519 (5th Cir.), cert.

denied, 126 S. Ct. 432 (2005) United States v. Johnson, 445 F.3d

793, 798 (5th Cir.), cert. denied, 126 S. Ct. 2884 (2006); United

States v. Scheer, 168 F. App'x 628, 629 (5th Cir. 2006).

     AFFIRMED.